Citation Nr: 1761010	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.  

2.  Entitlement to an increased initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from January 1984 to January 1987, from January 2003 to September 2003, from January 2004 to December 2008, and from March 2009 to May 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In written correspondence from June 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for increased initial evaluations for degenerative arthritis in the left and right knees.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for increased initial evaluations for degenerative arthritis in the left and right knees have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran submitted a written statement in June 2017 indicating that she wished to withdraw her current appeal for degenerative arthritis of the right and left knee.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for an increased initial evaluation for degenerative arthritis of the left and right knee.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and the appeal is dismissed.


ORDER

The appeal for an increased initial evaluation for degenerative arthritis of the right and left knee is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


